Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 12/21/2021. Claims 1-30 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 9, filed 12/21/2021, with respect to claim objections to claims 5, 9, and 16 have been fully considered and are persuasive. The amendments have overcome the objection. The objection of claims 5, 9, and 16 has been withdrawn. 
Applicant’s arguments, see page 9, filed 12/21/2021, with respect to claim rejections under 35 U.S.C. § 112(b) of claims 7, 10, 15, 22, and 27 have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection under 35 U.S.C. § 112(b) of claims 7, 10, 15, 22, and 27 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. § 103 have been fully considered but are not persuasive. Applicant argues that Kim in combination with Karabinis do not teach the element of a plane including a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane. Specifically, applicant argues that neither Kim nor Karabinis disclose or suggest forming an array of signal sources in the orthogonal arrangement, as shown in FIG. 1 of the present application. As explained below, Karabinis specifically discloses a plurality of unidirectional antennas, all in the same plane (shown in FIG. 3A), and they can be unidirectional or multidirectional. Applicant also argues that the antennas of Karabinis do not read on the unidirectional antennas as recited in the amended claim 1. However, Karabinis expressly teaches unidirectional communication link, illustrated in FIG. 3C. A unidirectional communication link indicates that the antennas producing the link are unidirectional antennas. This reads on the amended claim language of claims 1 and 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “the electromagnetic signals are transmitted in orthogonal directions.” The amended claim 1 from which claim 2 depends recites “signal sources emitted along two orthogonal directions”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in orthogonal directions along a plane.” The amended claim 1 from which claim 4 depends recites “the plurality of signal sources emitted along two orthogonal directions along the plane”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “the electromagnetic signals are transmitted in orthogonal directions.” The amended claim 12 from which claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in orthogonal directions along a plane.” The amended claim 12 from which claim 19 depends recites “the plurality of signal sources emitted along two orthogonal directions along the plane”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-19, 24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination with Karabinis US 20200074857 A1 (“Karabinis”).
	Regarding Claim 1. Kim teaches a method of controlling a guide machine, comprising the steps of:
	- receiving electromagnetic signals emitted from one or more of the plurality of signal sources;
	 - processing the electromagnetic signals to identify the locations of the signal sources (a robot labeled 100a in FIG. 3, which may be implemented as a guide robot, a carrying robot, a cleaning robot, a wearable robot, an entertainment robot, a pet robot, an unmanned flying robot, or the like [paragraph 99]. FIG. 1 illustrates an AI device according to one embodiment, in which a communication unit is attached at numeral 110. This communication unit may transmit and receive data to and from external devices such as other AI devices numbered 100a to 100e in FIG. 3, and the AI server at 200 by using wireless communication technology [paragraph 59], which reads on a guide machine receiving signals emitted from one or more of a plurality of signal sources disposed in a predetermined area. FIG. 10 illustrates how the processor may obtain information from a plurality of signals surrounding the robot. The communication technology used by the communication unit includes Radio Frequency Identification (RFID) [paragraph 60], which is a type of electromagnetic signal, so the signals received by the guide machine can be electromagnetic signals);
	 - determining a current position of the guide machine with reference to the locations of the signal sources (the robot can include a processor configured to measure a communication signal strength for each of at least one or more external devices and obtain location information on a SLAM map for an operation space of the robot cleaner, and a learning processor configured to train a location determination model for outputting predetermined location information when a predetermined communication signal strength is input based on training data labeled with the location information on the simultaneous localization and mapping (SLAM) map with respect to the communication signal strength [paragraph 17]); and
	 - determining a path for the guide machine to travel from the current position to a destination in the predetermined area (the robot 100a may acquire state information about the robot 100a by using information acquired from various kinds of sensors, may detect (recognize) surrounding environment and objects, generate map data, or determine a route and travel plan [paragraph 101]. The robot 100a may use at least one of the map data, the object information detected from the sensor information, or the object information acquired from the external apparatus to determine the travel route and the travel plan, and may control the driving unit such that the robot 100a travels along the determined travel route and travel plan [paragraph 105]).
	Kim does not teach:
	- providing a plane with a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane; and
	the signals are emitted along two orthogonal directions along the plane;
	wherein the method further comprises the step of providing a plurality of unidirectional antennas surrounding the guide machine along the plane, the plurality of antennas are arranged to receive electromagnetic signals emitted from the plurality of signal sources facing the plurality of antennas.
	However, Karabinis teaches:
	- providing a plane with a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane; and
	the signals are emitted along two orthogonal directions along the plane (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized. FIG. 3F illustrates how multiple linearly polarized antennas are arranged in the same XY plane, be it a horizontal plane, or a vertical plane as described in paragraph 192. The lines at numerals 1, 3, 5, and 7 are all positioned at right angles, and Karabinis expressly teaches using a combination of antennas 3 and 5, for example, to form a V configuration, which would produce a pair of signals from signal sources in both orthogonal directions along a plane);
	wherein the method further comprises the step of providing a plurality of unidirectional antennas surrounding the guide machine along the plane, the plurality of antennas are arranged to receive electromagnetic signals emitted from the plurality of signal sources facing the plurality of antennas (FIG. 3G show a base station (BTS) can transmit a signal in a unidirectional communication link, even though bi-directional links can also be employed [paragraph 245]. Additionally, FIG. 3A shows a number of antennas, where a Receiver Rx may receive a signal X in a unidirectional link [paragraph 210]. Special note to FIG. 3A showing a plurality of antennas, which could be unidirectional antennas, all on the same plane).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with providing a plane with a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane; and the signals are emitted along two orthogonal directions along the plane; wherein the method further comprises the step of providing a plurality of unidirectional antennas surrounding the guide machine along the plane, the plurality of antennas are arranged to receive electromagnetic signals emitted from the plurality of signal sources facing the plurality of antennas as taught by Karabinis so that the antennas can have a longer reading range due to being arranged on the same plane (a defining characteristic of linear polarization). 
	Regarding Claim 2. Kim in combination with Karabinis teaches the method in accordance with Claim 1.
	Kim does not teach:
	wherein the electromagnetic signals are transmitted in orthogonal directions.
	However, Karabinis teaches:
	wherein the electromagnetic signals are transmitted in orthogonal directions (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the electromagnetic signals are transmitted in orthogonal directions as taught by Karabinis so as to increase communications capacity for a given bandwidth without increasing interference between antennas. 
	Regarding Claim 3. Kim in combination with Karabinis teaches the method in accordance with Claim 2.
	Kim does not teach:
	wherein the electromagnetic signals are transmitted in a linear polarization.
	However, Karabinis teaches:
	wherein the electromagnetic signals are transmitted in a linear polarization (FIG. 3F illustrates a transmitter/receiver comprising a plurality of, for example, linearly polarized antennas [paragraph 243]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the electromagnetic signals are transmitted in a linear polarization as taught by Karabinis so that the antennas can have a longer reading range due to being arranged on the same plane (a defining characteristic of linear polarization). 
	Regarding Claim 4. Kim in combination with Karabinis teaches the method in accordance with Claim 2.
	Kim does not teach:
	wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in orthogonal directions along a plane.
	However, Karabinis teaches:
	wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in orthogonal directions along a plane (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized. FIG. 3F illustrates how multiple linearly polarized antennas are arranged in the same XY plane, be it a horizontal plane, or a vertical plane as described in paragraph 192).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in the orthogonal directions along a plane as taught by Karabinis so that the antennas can have a longer reading range due to being arranged on the same plane (a defining characteristic of linear polarization) while at the same time increasing communications capacity for a given bandwidth without increasing interference between antennas. 
	Regarding Claim 5. Kim in combination with Karabinis teaches the method in accordance with Claim 2.
	Kim also teaches:
	wherein the step of processing the electromagnetic signals include determining a distance and a direction of each of the signal sources based on a signal strength of each of the electromagnetic signals emitted by each respective signal source in each direction (the processor of the robot may measure a communication signal strength for each of the at least one or more external devices 400 (S901) [FIG. 9, paragraph 217]. The communication signal of each of the at least one or more external devices may vary depending on a distance to the robot cleaner [paragraph 218]. The processor may obtain information about the strength of the communication signal measured by the communication unit for each of the one or more external devices. FIGS. 10 and 12 show the robot determining the locations of each signal source based on the strength of the signals. FIG. 11 shows how the learning processor may receive information about the strengths of communication signals with at least one or more external devices as input data, and label correct answer data for location information inferred from the communication signal strengths with the location information on the SLAM map of the cleaner to train the location determination model of the robot so as to infer the location of the robot from the communication signal strength information [paragraph 236]).
	Kim does not teach:
	wherein the electromagnetic signals are transmitted in orthogonal directions.
	However, Karabinis teaches:
	wherein the electromagnetic signals are transmitted in the orthogonal directions (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the electromagnetic signals are transmitted in orthogonal directions as taught by Karabinis so as to increase communications capacity for a given bandwidth without increasing interference between antennas. 
	Regarding Claim 6. Kim in combination with Karabinis teaches the method in accordance with Claim 4.
	Kim also teaches:
	wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources surrounding the guide machine along the plane (FIGS. 10 and 12 show the robot receiving electromagnetic signals from surrounding signal sources, wherein the robot may obtain location information using information about the strength of the communication signal with the surrounding external devices without using the SLAM [paragraph 240]).
	Kim does not teach:
	wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources with a plurality of antennas along the plane.
	However, Karabinis teaches:
	wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources with a plurality of antennas along the plane (a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized. FIG. 3F illustrates how multiple linearly polarized antennas are arranged in the same XY plane, be it a horizontal plane, or a vertical plane as described in paragraph 192).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources with a plurality of antennas along the plane as taught by Karabinis so that the system of Kim can work with antennas as a signal source and those antennas can operate along a plane, such as a horizontal plane outside where the guide robot would need to receive signals to guide a person through a park with flat ground. 
	Regarding Claim 7. Kim in combination with Karabinis teaches the method in accordance with Claim 6.
	Kim also teaches:
	wherein the step of receiving electromagnetic signals further comprising the step of detecting the plurality of signal sources periodically at detection intervals, and sequentially receiving electromagnetic signals in each respective direction of the plurality of signal sources in each detection interval (FIG. 9 shows a flowchart describing a method of training a location determination model according to an embodiment. The processor may measure a communication signal strength for each of the at least one or more external devices (S901). In this case, the communication signal strength may be the strength of a Wi-Fi communication signal from at least one or more external devices [paragraph 217]. In FIG. 10, the processor may obtain information about the strengths of communications signals numbered W1-W7 surrounding the robot at numeral 100. This means that the system of Kim sequentially receives electromagnetic signals from each of the plurality of signal sources in each direction, Kim performs the steps of FIG. 9 for each signal source, which means that Kim is also sequentially receiving electromagnetic signals in each respective direction of the plurality of signal sources in each detection interval).
	Kim does not teach:
	the signal sources are antennas.
	However, Karabinis teaches:
	the signal sources are antennas (In some embodiments, the first and second polarizations comprise respective first and second linearly polarized antennas that comprise a spatial quadrature with one another [paragraph 55]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with the signal sources are antennas as taught by Karabinis so that the system of Kim can work with antennas as transmitters. 
	Regarding Claim 12. Kim teaches a navigation system comprising:
	- a guide machine including a signal receiver arranged to receive electromagnetic signals emitted from one or more of the plurality of signal sources; and
	 - a processor arranged to process the electromagnetic signals to identify the locations of the signal sources (a robot labeled 100a in FIG. 3, which may be implemented as a guide robot, a carrying robot, a cleaning robot, a wearable robot, an entertainment robot, a pet robot, an unmanned flying robot, or the like [paragraph 99]. FIG. 1 illustrates an AI device according to one embodiment, in which a communication unit is attached at numeral 110. This communication unit may transmit and receive data to and from external devices such as other AI devices numbered 100a to 100e in FIG. 3, and the AI server at 200 by using wireless communication technology [paragraph 59], which reads on a guide machine receiving signals emitted from one or more of a plurality of signal sources disposed in a predetermined area. FIG. 10 illustrates how the processor may obtain information from a plurality of signals surrounding the robot. The communication technology used by the communication unit includes Radio Frequency Identification (RFID) [paragraph 60], which is a type of electromagnetic signal, so the signals received by the guide machine can be electromagnetic signals), and thereby to determine a current position of the guide machine with reference to the locations of the signal sources (the robot can include a processor configured to measure a communication signal strength for each of at least one or more external devices and obtain location information on a SLAM map for an operation space of the robot cleaner, and a learning processor configured to train a location determination model for outputting predetermined location information when a predetermined communication signal strength is input based on training data labeled with the location information on the simultaneous localization and mapping (SLAM) map with respect to the communication signal strength [paragraph 17]); and the processor is further arranged to determine a path for the guide machine to travel from the current position to a destination location in the predetermined area (the robot 100a may acquire state information about the robot 100a by using information acquired from various kinds of sensors, may detect (recognize) surrounding environment and objects, generate map data, or determine a route and travel plan [paragraph 101]. The robot 100a may use at least one of the map data, the object information detected from the sensor information, or the object information acquired from the external apparatus to determine the travel route and the travel plan, and may control the driving unit such that the robot 100a travels along the determined travel route and travel plan [paragraph 105]).
	Kim does not teach:
	- a plane with a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane, the plurality of the signal sources emit electromagnetic signals along two orthogonal directions along the plane;
	the signal receiver comprising a plurality of unidirectional antennas surrounding the guide machine along the plane, and the plurality of signal sources facing the unidirectional antennas.
	However, Karabinis teaches:
	- a plane with a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane, the plurality of the signal sources emit electromagnetic signals along two orthogonal directions along the plane (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized. FIG. 3F illustrates how multiple linearly polarized antennas are arranged in the same XY plane, be it a horizontal plane, or a vertical plane as described in paragraph 192. The lines at numerals 1, 3, 5, and 7 are all positioned at right angles, and Karabinis expressly teaches using a combination of antennas 3 and 5, for example, to form a V configuration, which would produce a pair of signals from signal sources in both orthogonal directions along a plane);
	the signal receiver comprising a plurality of unidirectional antennas surrounding the guide machine along the plane, and the plurality of signal sources facing the unidirectional antennas (FIG. 3G show a base station (BTS) can transmit a signal in a unidirectional communication link, even though bi-directional links can also be employed [paragraph 245]. Additionally, FIG. 3A shows a number of antennas, where a Receiver Rx may receive a signal X in a unidirectional link [paragraph 210]. Special note to FIG. 3A showing a plurality of antennas, which could be unidirectional antennas, all on the same plane).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with a plane with a predetermined area deployed with a plurality of signal sources orthogonally arranged to form an array of signal sources under the plane, the plurality of the signal sources emit electromagnetic signals along two orthogonal directions along the plane; the signal receiver comprising a plurality of unidirectional antennas surrounding the guide machine along the plane, and the plurality of signal sources facing the unidirectional antennas as taught by Karabinis so that the antennas can have a longer reading range due to being arranged on the same plane (a defining characteristic of linear polarization). 
	Regarding Claim 13. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 12.
	Kim does not teach:
	wherein the electromagnetic signals are transmitted in orthogonal directions.
	However, Karabinis teaches:
	wherein the electromagnetic signals are transmitted in orthogonal directions (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the electromagnetic signals are transmitted in orthogonal directions as taught by Karabinis so as to increase communications capacity for a given bandwidth without increasing interference between antennas. 
	Regarding Claim 14. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 13.
	Kim does not teach:
	wherein the electromagnetic signals are transmitted in a linear polarization.
	However, Karabinis teaches:
	wherein the electromagnetic signals are transmitted in a linear polarization (FIG. 3F illustrates a transmitter/receiver comprising a plurality of, for example, linearly polarized antennas [paragraph 243]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the electromagnetic signals are transmitted in a linear polarization as taught by Karabinis so that the antennas can have a longer reading range due to being arranged on the same plane (a defining characteristic of linear polarization). 
	Regarding Claim 15. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 13.
	Kim does not teach:
	wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in the orthogonal directions along a plane.
	However, Karabinis teaches:
	wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in the orthogonal directions along a plane (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized. FIG. 3F illustrates how multiple linearly polarized antennas are arranged in the same XY plane, be it a horizontal plane, or a vertical plane as described in paragraph 192).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein each of the plurality of signal sources is arranged to emit electromagnetic signals in the orthogonal directions along a plane as taught by Karabinis so that the antennas can have a longer reading range due to being arranged on the same plane (a defining characteristic of linear polarization) while at the same time increasing communications capacity for a given bandwidth without increasing interference between antennas. 
	Regarding Claim 16. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 15.
	Kim also teaches:
	wherein the processer is arranged to determine a distance and a direction of each the signal sources based on a signal strength of each of the electromagnetic signals emitted by each respective signal source (the processor of the robot may measure a communication signal strength for each of the at least one or more external devices 400 (S901) [FIG. 9, paragraph 217]. The communication signal of each of the at least one or more external devices may vary depending on a distance to the robot cleaner [paragraph 218]. The processor may obtain information about the strength of the communication signal measured by the communication unit for each of the one or more external devices. FIGS. 10 and 12 show the robot determining the locations of each signal source based on the strength of the signals. FIG. 11 shows how the learning processor may receive information about the strengths of communication signals with at least one or more external devices as input data, and label correct answer data for location information inferred from the communication signal strengths with the location information on the SLAM map of the cleaner to train the location determination model of the robot so as to infer the location of the robot from the communication signal strength information [paragraph 236]).
	Kim does not teach:
	wherein the electromagnetic signals are transmitted in the orthogonal directions.
	However, Karabinis teaches:
	wherein the electromagnetic signals are transmitted in the orthogonal directions (a method of communicating with vehicles in a cellular environment, the communications method involving a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the electromagnetic signals are transmitted in the orthogonal directions as taught by Karabinis so as to increase communications capacity for a given bandwidth without increasing interference between antennas. 
	Regarding Claim 17. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 15.
	Kim also teaches:
	wherein the guide machine comprises a plurality of antennas surrounding the guide machine along the plane arranged to receive signals emitted from the plurality of signal sources (FIGS. 10 and 12 show the robot receiving electromagnetic signals from surrounding signal sources, wherein the robot may obtain location information using information about the strength of the communication signal with the surrounding external devices without using the SLAM [paragraph 240]).
	Kim does not teach:
	wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources with a plurality of antennas along the plane.
	However, Karabinis teaches:
	wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources with a plurality of antennas along the plane (a first transmitter that generates a first function of first and/or second data that the transmitter is to convey to a receiver, a second transmitter that generates a second signal comprising a second function of said first and/or second data that the transmitter is to convey to the receiver; and transmitting by the transmitter said first and second signals over respective first and second polarizations [paragraph 6]. Those skilled in the art know that physical space provides two polarization dimensions, e.g., a first (vertical) polarization dimension and a second (horizontal) polarization dimension; wherein said first and second polarization dimensions may be orthogonal therebetween and may be used by a wireless transmitter to convey respective first and second information, over said first and second polarizations, respectively, devoid of interference therebetween (in ideal propagation conditions such as, for example, in free space), thus doubling a communications capacity and/or channel throughput for a given bandwidth being utilized. FIG. 3F illustrates how multiple linearly polarized antennas are arranged in the same XY plane, be it a horizontal plane, or a vertical plane as described in paragraph 192).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the step of receiving electromagnetic signals include receiving signals emitted from the plurality of signal sources with a plurality of antennas along the plane as taught by Karabinis so that the system of Kim can work with antennas as a signal source and those antennas can operate along a plane, such as a horizontal plane outside where the guide robot would need to receive signals to guide a person through a park with flat ground. 
	Regarding Claim 18. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 17.
	Kim also teaches:
	wherein the signal receiver is arranged to sequentially receive electromagnetic signals in each respective direction of the plurality of signal sources (FIG. 9 shows a method of training a location determination model according to an embodiment. The processor may measure a communication signal strength for each of the at least one or more external devices (S901). In this case, the communication signal strength may be the strength of a Wi-Fi communication signal from at least one or more external devices [paragraph 217]. In FIG. 10, the processor may obtain information about the strengths of communications signals numbered W1-W7 surrounding the robot at numeral 100. This means that the system of Kim sequentially receives electromagnetic signals from each of the plurality of signal sources in each direction, Kim performs the steps of FIG. 9 for each signal source).
	Kim does not teach:
	the signal sources are antennas.
	However, Karabinis teaches:
	the signal sources are antennas (In some embodiments, the first and second polarizations comprise respective first and second linearly polarized antennas that comprise a spatial quadrature with one another [paragraph 55]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with the signal sources are antennas as taught by Karabinis so that the system of Kim can work with antennas as transmitters. 
	Regarding Claim 19. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 17.
	Kim does not teach:
	wherein the plurality of antennas include a plurality of unidirectional antennas.
	However, Karabinis teaches:
	wherein the plurality of antennas include a plurality of unidirectional antennas (FIG. 3G shows how a base station (BTS) can transmit a signal in a unidirectional communication link, even though bi-directional links can also be employed [paragraph 245]. Additionally, FIG. 3A shows a number of antennas, where a Receiver Rx may receive a signal X in a unidirectional link [paragraph 210]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the plurality of antennas include a plurality of unidirectional antennas as taught by Karabinis so as to prevent antenna signals from lagging due to signals transmitting in multiple directions between antennas. 
	Regarding Claim 24. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 12.
	Kim also teaches:
	wherein the at least one sensor includes at least one of an infrared sensor and an ultrasonic sensor (a sensing unit located on the robot at numeral 140 of FIG. 1 can obtain sensor information that may be used to detect an object or an obstacle [paragraph 163]. Examples of the sensors included in the sensing unit 140 may include a proximity sensor, an illuminance sensor, an acceleration sensor, a magnetic sensor, a gyro sensor, an inertial sensor, an RGB sensor, an IR sensor, a fingerprint recognition sensor, an ultrasonic sensor, an optical sensor, a microphone, a lidar, and a radar [paragraph 68]).
	Regarding Claim 26. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 24.
	Kim also teaches:
	wherein the at least one sensor includes at least one of an infrared sensor and an ultrasonic sensor (a sensing unit located on the robot at numeral 140 of FIG. 1 can obtain sensor information that may be used to detect an object or an obstacle [paragraph 163]. Examples of the sensors included in the sensing unit 140 may include a proximity sensor, an illuminance sensor, an acceleration sensor, a magnetic sensor, a gyro sensor, an inertial sensor, an RGB sensor, an IR sensor, a fingerprint recognition sensor, an ultrasonic sensor, an optical sensor, a microphone, a lidar, and a radar [paragraph 68]).
	Regarding Claim 30. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 12.
	Kim also teaches:
	wherein the guide machine includes a robotic guide vehicle (the robot labeled 100a in FIG. 3 may be implemented as a guide robot, a carrying robot, a cleaning robot, a wearable robot, an entertainment robot, a pet robot, an unmanned flying robot, or the like [paragraph 99]).

Claims 8 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination with Karabinis US 20200074857 A1 (“Karabinis”) as applied to claims 1 and 24 above, and further in view of Kim US 20200019181 A1 (“KIM’181”)
	Regarding Claim 8. Kim in combination with Karabinis teaches the method in accordance with Claim 1. 
	Kim also teaches:
	further comprising the step of:
	 - detecting an obstacle on the path; 
	 (the robot may acquire state information about the robot by using sensor information acquired from various kinds of sensors, may detect (recognize) surrounding environment and objects, may generate map data, may determine the route and the travel plan, may determine the response to user interaction, or may determine the operation [paragraph 101]. Note that the sensor information obtained by a sensing unit at numeral 140 of FIG. 1 may be used to detect obstacles [paragraph 163]).
	Kim does not teach:
	- determining an alternative path for the guide machine to travel from the current position to the destination.
	However, KIM’181 teaches:
	Kim does not teach:
	- determining an alternative path for the guide machine to travel from the current position to the destination.
	However, KIM’181 teaches:
	- determining an alternative path for the guide machine to travel from the current position to the destination (a robot cleaner that can avoid getting stuck using artificial intelligence [Claim 1]. The robot to which the AI technology is applied may also be implemented as a guide robot [paragraph 91]. FIG. 8 illustrates a method of operating a cleaning robot for avoiding a stuck situation. At step S801, the robot processor controls the driving unit of the robot such that the robot travels along a cleaning path [paragraph 196]. The robot determines whether a stuck situation is recognized while the robot cleaner travels at S803. In one embodiment, the processor 180 may recognize the stuck situation through the bumper sensor shown in FIG. 7A [paragraph 198]. If the robot determines that a stuck situation has been recognized, the robot processor controls the driving unit to rotate by a determined rotation angle (S807), controls the driving unit such that the robot cleaner reverses by a certain distance (S809), generates a virtual wall after the robot cleaner reverses by the certain distance (S811), and travels along the now-changed path (S813) [FIG. 8, paragraphs 207-218]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with determining an alternative path for the guide machine to travel from the current position to the destination as taught by KIM’181 so as to allow the robot to change to a new path in the event that an obstacle blocks the original path.
	Regarding Claim 25. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 24.
	Kim does not teach:
	wherein the processor is further arranged to, in response to the detection of the obstacle, determine an alternative path for the guide machine to travel from the current position to the destination.
	However, KIM’181 teaches:
	wherein the processor is further arranged to, in response to the detection of the obstacle, determine an alternative path for the guide machine to travel from the current position to the destination (a robot cleaner that can avoid getting stuck using artificial intelligence [Claim 1]. The robot to which the AI technology is applied may also be implemented as a guide robot [paragraph 91]. FIG. 8 illustrates a method of operating a cleaning robot for avoiding a stuck situation. At step S801, the robot processor controls the driving unit of the robot such that the robot travels along a cleaning path [paragraph 196]. The robot determines whether a stuck situation is recognized while the robot cleaner travels at S803. In one embodiment, the processor 180 may recognize the stuck situation through the bumper sensor shown in FIG. 7A [paragraph 198]. If the robot determines that a stuck situation has been recognized, the robot processor controls the driving unit to rotate by a determined rotation angle (S807), controls the driving unit such that the robot cleaner reverses by a certain distance (S809), generates a virtual wall after the robot cleaner reverses by the certain distance (S811), and travels along the now-changed path (S813) [FIG. 8, paragraphs 207-218]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the processor is further arranged to, in response to the detection of the obstacle, determine an alternative path for the guide machine to travel from the current position to the destination as taught by KIM’181 so as to allow the robot to change to a new path in the event that an obstacle blocks the original path.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination with Karabinis US 20200074857 A1 (“Karabinis”) and Kim US 20200019181 A1 (“KIM’181”) as applied to claim 8 above, and further in view of Chaaya US 20190047472 A1 (“Chaaya”).
	Regarding Claim 9. Kim in combination with Karabinis, and KIM’181 teaches the method in accordance with Claim 8.
	Kim does not teach:
	further comprising the step of informing a user of the guide machine a detection of the obstacle.
	However, Chaaya teaches:
	further comprising the step of informing a user of the guide machine detection of the obstacle (a system for forward-maneuvering assistance in a vehicle using heads-up display. The assistance system can determine if an obstacle is detected in the path of the vehicle in FIG. 3, step 308. If an obstacle is detected, an alert is displayed at step 322, which is displayed in step 324 [FIG. 3]. This alert transmitted to the display warns the occupant (user) of the vehicle to avoid the obstacle detected by the system [paragraph 32]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with further comprising the step of informing a user of the guide machine a detection of the obstacle as taught by Chaaya so that the user can be alerted by the guide machine when an obstacle is detected.

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination with Karabinis US 20200074857 A1 (“Karabinis”) as applied to claims 1 and 12 above, and further in view of McGavran et al. US 20170160098 A1 (“McGavran”).
	Regarding Claim 10. Kim in combination Karabinis teaches the method in accordance with Claim 1.
	Kim does not teach:
	further comprising the step of: providing to a user instructions associated with travelling along the path of the guide machine using tactile signals.
	However, McGavran teaches:
	further comprising the step of: providing to a user instructions associated with travelling along the path of the guide machine using tactile signals (a navigation device for guiding a user that includes delivering alerts to a user while the user is following a route (either in a vehicle or while walking/jogging) [paragraph 200]. In FIG. 6C, a first device is shown at numeral 100 (such as a phone) which determines that an event condition has been met (e.g., the device determines that it is within a certain distance of an approaching planned turn, such as a right turn on a street) [paragraph 188]. In response to determining that the event condition has been met, the first device transmits to a second device (e.g., a smartwatch) instructions to present a first alert (e.g., a visual alert, a haptic alert, and/or an audio alert) at the second device [FIG. 6C, numerals 608-612]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with further comprising the step of: providing to a user instructions associated with travelling along the path of the guide machine using tactile signals as taught by McGavran so as to inform a user relying on the guide machine for guidance of path instructions without requiring the user to maintain eye-contact with the guide machine at all times. 
	Regarding Claim 29. Kim in combination Karabinis teaches the navigation system in accordance with Claim 12.
	Kim does not teach:
	further comprising an input module arranged to receive an input of the destination in the predetermined area.
	However, McGavran teaches:
	further comprising an input module arranged to receive an input of the destination in the predetermined area (a navigation user interface. In some embodiments, shown in FIG. 6B features a device at numeral 500 that can receive user input [paragraph 187]. Alternatively (or in addition), in accordance with some embodiments, the first device at numeral 100 optionally receives the user input requesting route directions, including information indicative of the request for route directions. For example, the user may want navigational route directions between their (and device 100's) current location and a selected destination).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with further comprising an input module arranged to receive an input of the destination in the predetermined area as taught by McGavran so as to allow the user to set the destination where they would like to be guided. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination with Karabinis US 20200074857 A1 (“Karabinis”) and McGavran et al. US 20170160098 A1 (“McGavran”) as applied to claim 10 above, and further in view of Boulanger et al. US 20190283780 A1 (“Boulanger”).
	Regarding Claim 11. Kim in combination with Karabinis McGavran teaches the method in accordance with Claim 10.
	Kim does not teach:
	wherein the tactile signals include vibration signals with different vibration patterns, frequencies and/or strengths.
	However, Boulanger teaches:
	wherein the tactile signals include vibration signals with different vibration patterns, frequencies and/or strengths (a haptic guidance application that receives a notification of the parameter(s) receives a notification of the parameter(s) which should be modified [paragraph 22]. In some embodiments, haptic guidance application could then determine the location of the user (e.g., the user's hand, arm, foot, ankle, finger, fingertip, and so forth), such as the location of the user relative to a vehicle device that corresponds to the parameter(s). Next, the haptic guidance application may determine a type of haptic sensation to generate on the user. For example, the haptic guidance application could determine the frequency, intensity, location, size, movement, pattern, direction, shape, etc. of a haptic sensation to be generated on the user. Finally, haptic guidance application generates the haptic sensation on the user via one or more haptic output devices in order to direct the user to modify the vehicle parameter(s). In some embodiments, haptic guidance application may further determine a frequency, shape, orientation, position, and/or intensity of the haptic sensation [paragraph 33]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the tactile signals include vibration signals with different vibration patterns, frequencies and/or strengths as taught by Boulanger so as to inform a user relying on the guide machine for guidance of path instructions without requiring the user to maintain eye-contact with the guide machine at all times. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) and Karabinis US 20200074857 A1 (“Karabinis”) as applied to claim 17 above, and further in view of Hozouri US 20170222315 A1 (“Hozouri”).
	Regarding Claim 20. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 17.
	Kim does not teach:
	wherein the plurality of antennas are electromagnetically separated so as to minimize mutual coupling between adjacent pairs of antennas.
	However, Hozouri teaches:
	wherein the plurality of antennas are electromagnetically separated so as to minimize mutual coupling between adjacent pairs of antennas (FIG. 1A shows antenna elements 110 and 120 with an intervening scattering structure at numeral 140. In the implementation presented in FIG. 1A, antenna elements 110 and 120 are multilayer planar antennas formed on and/or within substrate 101 [paragraph 41], meaning that the scattering element can be placed between pairs of antennas. The scattering structure may be any conductive metal structure disposed substantially between antenna elements 110 and 120 that is configured to provide electromagnetic isolation of antenna elements 110 and 120 from each other and reduce electromagnetic coupling between antenna elements 110 and 120 by reflecting, redirecting, and/or otherwise decoupling power radiated or received by antenna element 110 from antenna element 120 and power radiated or received by antenna element 120 from antenna element 110. FIG. 4 shows a block diagram illustrating an example of a wireless communication channel interface for a wireless communication system incorporating an antenna isolation system).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the plurality of antennas are electromagnetically separated so as to minimize mutual coupling between adjacent pairs of antennas as taught by Hozouri to prevent unwanted coupling of antennas. 
	Regarding Claim 21. Kim in combination with Karabinis and Hozouri teaches the navigation system in accordance with Claim 20.
	Kim does not teach:
	wherein the guide machine further comprises an electromagnetic isolator disposed between each of the adjacent pairs of antennas.
	However, Hozouri teaches:
	wherein the guide machine further comprises an electromagnetic isolator disposed between each of the adjacent pairs of antennas (FIG. 1A shows antenna elements 110 and 120 with an intervening scattering structure at numeral 140. In the implementation presented in FIG. 1A, antenna elements 110 and 120 are multilayer planar antennas formed on and/or within substrate 101 [paragraph 41], meaning that the scattering element can be placed between pairs of antennas. The scattering structure may be any conductive metal structure disposed substantially between antenna elements 110 and 120 that is configured to provide electromagnetic isolation of antenna elements 110 and 120 from each other and reduce electromagnetic coupling between antenna elements 110 and 120 by reflecting, redirecting, and/or otherwise decoupling power radiated or received by antenna element 110 from antenna element 120 and power radiated or received by antenna element 120 from antenna element 110).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the guide machine further comprises an electromagnetic isolator disposed between each of the adjacent pairs of antennas as taught by Hozouri to prevent unwanted coupling of antennas. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination Karabinis US 20200074857 A1 (“Karabinis”) as applied to claim 12 above, and further in view of Moshfeghi US 8314736 B2 (“Moshfeghi”). 
	Regarding Claim 22. Kim teaches the navigation system in accordance with Claim 12.
	Kim does not teach:
	wherein the signal receiver includes a multi-channel RFID reader.
	However, Moshfeghi teaches:
	wherein the signal receiver includes a multi-channel RFID reader (a method of determining a location of a mobile device, comprising receiving a plurality of signals with a known transmission pattern at the mobile device from a set of transmitters, the plurality of signals comprising at least one multipath signal [Claim 1]. A method to find the location of a Radio-Frequency Identification (RFID) tag from RF communication with one or more RFID readers at various positions is described in U.S. patent application 11/641,624, entitled "RFID Location Systems and Methods." filed Dec. 18, 2006, and published as U.S. Publication No. 2008-0143482 A1 [Column 5, lines 10-24]. Moshfeghi further discloses a mobile receiver which receives the superposition of the four waves received from each access point antenna in a system of antennas shown in FIG. 13 [Column 31, lines 11-21]. However, since the antennas at 1305 are separated in space, the waves travel different distances to reach the mobile receiver. Thus, the waves arrive at different times partially as a result of traveling different distances and partially as a result of any transmit time differences between the antennas, thereby creating a profile that resembles a multipath profile. Each antenna transmitting separately represents a separate channel. Thus the waveform received at the receiver can be viewed as a multi-channel profile [Column 31, lines 11-21]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the signal receiver includes a multi-channel RFID reader as taught by Moshfeghi so that the robot can read signals from multiple signal sources at once, including when the signal sources are positioned at different distances away from the robot. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination Karabinis US 20200074857 A1 (“Karabinis”) as applied to claim 12 above, and further in view Szu US 20120249302 A1 (“Szu”). 
	Regarding Claim 23. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 12.
	Kim does not teach:
	wherein each of the plurality of signal sources include two orthogonally arranged RFID tags.
	However, Szu teaches:
	wherein each of the plurality of signal sources include two orthogonally arranged RFID tags (an RFID system that includes a plurality of RFID tags and an RFID reader, wherein each RFID tag includes a respective portion of a target data object [paragraph 11]. The RFID reader is adapted to read each portion of the target data object from the respective RFID tags. For example, the plurality of RFID tags can be or include first and second RFID tags. The first portion of the target data object can be stored on the first RFID tag in a first coded form, and the second portion of the target data object can be stored on the second RFID tag in a second coded form [paragraph 14]. In this case, the RFID reader can also be adapted to read the first portion of the target data object while in a first read mode corresponding to the first coded form, and to read the second portion of the target data object while in a second mode corresponding to the second coded form. For example, the first and second portions of the target data object can be stored in mutually-orthogonal coded form, and the RFID reader can be adapted to read the first and second portions of the target data object in respective first and second orthogonal polarization-sensitive interrogator modes. The purpose of this is to encrypt data within an RFID reader so as to make the system more secure).
	It should be noted that Kim does teach the use of RFID communication technology in the communication unit located on the robot at numeral 110 of FIG. 1 [paragraph 60]. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein each of the plurality of signal sources include two orthogonally arranged RFID tags as taught by Szu so as to utilize the RFID communication technology of Kim so as to make the system more secure.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210121035 A1 (“Kim”) in combination Karabinis US 20200074857 A1 (“Karabinis”) as applied to claim 12 above, and further in view of Boulanger et al. US 20190283780 A1 (“Boulanger”) and McGavran et al. US 20170160098 A1 (“McGavran”). 
	Regarding Claim 27. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 12.
	Kim does not teach:
	wherein the guide machine further comprises a handle arranged to provide to a user instructions using tactile signals.
	However, Boulanger teaches:
	wherein the guide machine further comprises a handle arranged to provide to a user instructions using tactile signals (FIG. 2 illustrates a handle, notably a gearshift, which the user can grasp with their hand. As shown, the system environment of the invention includes a gearshift knob at 210 (a handle), gearshift plate, sensors, and haptic output devices 240. In general, haptic output devices 240 may include any type of device, such as an ultrasonic transducer array and/or an air output device that is capable of generating a haptic sensation on a user [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the guide machine further comprises a handle arranged to provide to a user instructions using tactile signals as taught by Boulanger so as to inform a user relying on the guide machine for guidance without requiring the user to maintain eye-contact with the guide machine at all times. 
	Kim also does not teach:
	wherein the guide machine provide instructions associated with travelling along the path of the guide machine using tactile signals.
	However, McGavran teaches:
	wherein the guide machine provide instructions associated with travelling along the path of the guide machine using tactile signals (a navigation device for guiding a user that includes delivering alerts to a user while the user is following a route (either in a vehicle or while walking/jogging) [paragraph 200]. In FIG. 6C, a first device is shown at numeral 100 (such as a phone) which determines that an event condition has been met (e.g., the device determines that it is within a certain distance of an approaching planned turn, such as a right turn on a street) [paragraph 188]. In response to determining that the event condition has been met, the first device transmits to a second device (e.g., a smartwatch) instructions to present a first alert (e.g., a visual alert, a haptic alert, and/or an audio alert) at the second device [FIG. 6C, numerals 608-612]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the guide machine provide instructions associated with travelling along the path of the guide machine using tactile signals as taught by McGavran so as to inform a user relying on the guide machine for guidance of path instructions without requiring the user to maintain eye-contact with the guide machine at all times. 
	Regarding Claim 28. Kim in combination with Karabinis teaches the navigation system in accordance with Claim 12.
	Kim does not teach:
	wherein the tactile signals include vibration signals with different vibration patterns, frequencies and/or strengths.
	However, Boulanger teaches:
	wherein the tactile signals include vibration signals with different vibration patterns, frequencies and/or strengths (a haptic guidance application that receives a notification of the parameter(s) receives a notification of the parameter(s) which should be modified [paragraph 22]. In some embodiments, haptic guidance application could then determine the location of the user (e.g., the user's hand, arm, foot, ankle, finger, fingertip, and so forth), such as the location of the user relative to a vehicle device that corresponds to the parameter(s). Next, the haptic guidance application may determine a type of haptic sensation to generate on the user. For example, the haptic guidance application could determine the frequency, intensity, location, size, movement, pattern, direction, shape, etc. of a haptic sensation to be generated on the user. Finally, haptic guidance application generates the haptic sensation on the user via one or more haptic output devices in order to direct the user to modify the vehicle parameter(s). In some embodiments, haptic guidance application may further determine a frequency, shape, orientation, position, and/or intensity of the haptic sensation [paragraph 33]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kim with wherein the tactile signals include vibration signals with different vibration patterns, frequencies and/or strengths as taught by Boulanger so as to inform a user relying on the guide machine for guidance of path instructions without requiring the user to maintain eye-contact with the guide machine at all times. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664